
	

114 HR 4203 IH: Comfortable and Fair Flight Act
U.S. House of Representatives
2015-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4203
		IN THE HOUSE OF REPRESENTATIVES
		
			December 9, 2015
			Mr. Lipinski introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 49, United States Code, to prohibit certain fees related to aircraft lavatories, to
			 require refunding baggage fees if baggage is delayed, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Comfortable and Fair Flight Act. 2.Requirements for aircraft lavatories and baggage refunds (a)In generalSubbchapter I of chapter 417 of title 49, United States Code, is amended by adding at the end the following:
				
					41725.Aircraft lavatories.
 (a)Prohibition on fee for use of lavatoryAn air carrier operating an aircraft in air transportation may not charge an individual with a passenger ticket for such air transportation a fee for the use of a lavatory on such aircraft.
 (b)Prohibition on change fee for air transportation on aircraft without functioning lavatoryIf an aircraft operated in air transportation lacks an adequate number (as determined by the Secretary) of functioning lavatories at the time of boarding of such aircraft, the air carrier operating such aircraft shall permit an individual with a passenger ticket for such air transportation to select alternative equivalent air transportation operated by such carrier without charging such individual an additional fee.
						41726.Baggage fee refund for delayed baggage.
 With respect to an individual with a passenger ticket for air transportation, the air carrier providing such air transportation shall refund to such individual any fee imposed on such individual for baggage transported on such air transportation if such baggage does not arrive at the scheduled destination for such baggage before the time that is two hours after the arrival of such individual at such destination..
 (b)RegulationsNot later than 120 days after the date of the enactment of this Act, the Secretary of Transportation shall issue such regulations as are necessary to carry out the amendment made by subsection (a).
 (c)ApplicabilityThe amendment made by subsection (a) shall apply with respect to air transportation that originates on or after the date that is 60 days after the date that regulations are issued pursuant to subsection (b).
 (d)Clerical amendmentThe analysis for chapter 417 of title 49, United States Code, is amended by inserting after the item relating to section 41724 the following:
				
					
						41725. Aircraft lavatories.
						41726. Baggage fee refund for delayed baggage..
			
